Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1, 4, 5, 6, 7, 8, 12, 13, 14, 17, 18, 19, 20 have been rejected.
Claims 2, 3, 9, 10, 11, 15, 16 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7, 8, 12, 13, 14, 17, 18, 19, 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Wu United States Patent 9,025,393 hereinafter W. 
In regard to claim 1, 8, 14 
W discloses a method comprising:


In regard to claim 4, 17
W discloses the method of claim 1, wherein adjusting the first read throughput level to a second read throughput level further comprises increasing a level of spacing between commands sent to one or more memory dies of the memory sub-system. (Column 6; Lines 52-57) 
In regard to claims 5, 12, 18 
W discloses the method of claim 1, further comprising adjusting the second read throughput level to the first read throughput level following completion of the read retry operation. (Column 6; Lines 57-62) 
In regard to claims 6, 13, 19
W discloses the method of claim 1, wherein the first read throughput level is greater than a threshold throughput level. (Column 5; Lines 19-30) 
In regard to claims 7, 20 
W discloses the method of claim 1, wherein execution of the read retry operation recovers data loss due to the error associated with the read operation corresponding to the target memory die. (Column 5; Lines 26-28)
Allowable Subject Matter

Claims 2, 3, 9, 10, 11, 15, 16 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicants Arguments and Remarks
Applicants remarks and arguments have been fully considered and are not persuasive.
In regard the argument which states; “However, the changing of the spacing of the retry voltage levels as a function of characterization data does not describe a read throughput level or executing a read retry operation using the adjusted read throughput level.” 
Examiner respectfully disagrees.
Column 2 states; “Goals of the present invention include 2) Each individual retry is throughput oriented.”
Additionally, Column 5 states; “Embodiment of the present invention provide for determining each read reference voltage resulting in a desired throughput. For a first read, an optimal reference voltage includes that of a hard decision read. For example, a first read 510 located at the merger of a first PDF S1 and a second PDF S2 provides a first read optimized for desired throughput. Additionally, method 500 analyzes characterization data to determine the reference voltage of the each read.  Method 500 selects one of the reference voltages that is not proximal to the first read. Method 500 determines, for example, a voltage read 512 located more than one iteration of 30
the spacing distant from the first read will result in the optimal throughput for the set of reads”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/A.R./
/Amine Riad/
Primary Examiner